                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RATEEK ALLAH,                               :
                                             :
            Plaintiff                        :
                                             :     CIVIL ACTION NO. 3:18-CV-2047
    v.                                       :
                                             :              (Judge Caputo)
 WARDEN BEASELY, et al.,                     :
                                             :
            Defendants                       :

                                        ORDER

      AND NOW, this 19th day of SEPTEMBER 2019, in accordance with the

accompanying Memorandum issued this date, it is ORDERED that:

      1.      Plaintiff’s motions to proceed in forma pauperis are construe
              as motions to proceed without full prepayment of fees and
              costs and the motions (ECF No. 2 and 10) are GRANTED.

      2.      The Complaint (ECF No. 1) is deemed filed.

      3.      Plaintiff must, and has agreed to, pay the full $350.00 filing
              fee regardless of the outcome of the litigation. (ECF No. 11).

      4.      Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
              Superintendent/Warden, or other appropriate official at
              Plaintiff’s place of confinement is directed to deduct an initial
              partial filing fee of 20% of the greater of:

      (A)     the average monthly deposits in the inmate’s prison account
              for the past six months, or

      (B)     the average monthly balance in the inmate’s prison account
              for the past six months.

              The initial partial filing fee shall be forwarded to the Clerk of
              the United States District Court for the Middle District of
              Pennsylvania, P.O. Box 1148, Scranton, Pennsylvania,
              18501-1148, to be credited to the above-captioned docket
              number. In each succeeding month, when the amount in the
              Plaintiff’s inmate prison account exceeds $10.00, the
              Superintendent/Warden, or other appropriate official, shall
      forward payments to the Clerk of Court equaling 20% of the
      preceding month’s income credited to Plaintiff’s prison
      account until the $350.00 fee is paid. Each payment shall
      reference the above-captioned docket number.

5.    The Clerk of Court shall send a copy of this Order to the
      Warden of the institution wherein Plaintiff is presently
      confined.

6.    The Clerk of Court shall update the docket to reflect Mr.
      Allah’s current place of incarceration, USP Coleman II,
      Sumterville, Fl.

7.    Mr. Allah’s Complaint is dismissed pursuant to 28 U.S.C. §
      1915(e)(2)(B).

8.    Within twenty-one (21) days from the date of this Order,
      Plaintiff may file an amended complaint as to all claims except
      his First Amendment retaliation claim against Ms. Holtzapple.

9.    The amended complaint shall bear the same case number
      presently assigned to this action, shall be labelled as the
      “Amended Complaint,” and shall be direct, concise, and shall
      standalone without any reference to any document filed in this
      matter. See Fed. R. Civ. P. 8(d).

10.   Should Plaintiff fail to file a timely amended complaint, the
      Clerk of Court shall be directed to close this case.

11.   The Clerk of Court shall forward to Plaintiff two (2) copies of
      this Court’s prisoner civil-rights complaint form which Plaintiff
      shall use in preparing his amended complaint.

12.   Mr. Allah’s motions for preliminary injunction (ECF Nos. 7 and
      8) are denied as moot.




                                      /s/ A. Richard Caputo
                                      A. RICHARD CAPUTO
                                      United States District Judge




                                    -2-
